Citation Nr: 0633459	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  99-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
being struck by lightning.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1964 to 
January 1965 and active duty for training in September 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2005 the veteran testified at a videoconference Board 
hearing.  In August 2005 the Board remanded this claim for 
further development.  The Board continues to refer the 
veteran's potential claim for post-traumatic stress disorder 
to the RO for appropriate action.  

The veteran's representative in a January 2006 Form I-646 
indicated that the veteran's claim should be addressed 
without regard to the finality of the prior rating action 
denying service connection for residuals of being struck by 
lightning because certain private medical records, requested 
and received by the RO in June 1987, were not considered by 
the RO and thus left the initial service connection claim 
pending.  The Board notes that there is a July 1987 confirmed 
rating decision of record, which indicated that evidence 
considered was received subsequent to a February 1987 rating 
decision.  The Board has no reason to believe that the 
medical records received in June 1987 were not considered as 
they were part of the record at the time of the July 1987 
confirmed rating decision.  Thus the veteran's claim is being 
addressed on a new and material basis.  


FINDINGS OF FACT

1.  By a confirmed rating decision in July 1987 the RO denied 
the veteran's service connection claim for residuals of being 
struck by lightning.  The veteran did not file a notice of 
disagreement.

2.  Certain evidence received since the July 1987 confirmed 
rating, when considered together with all of the evidence, 
both old and new, is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.


CONCLUSIONS OF LAW

1.  The July 1987 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
July 1987 confirmed rating decision, and the veteran's claim 
of entitlement to service connection for residuals of being 
struck by lightning has not been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the July 2002 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
July 2002 VCAA letter, the appellant was advised of the types 
of evidence VA would assist him in obtaining, as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the December 2002 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the December 2002 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim including VA treatment 
records.  The appellant has also been provided with the 
opportunity to attend hearings.  The veteran attended a 
Board hearing in March 2005.  The veteran has asserted that 
there was outstanding medical evidence, and in his September 
1999 Form 9 Appeal indicated that some of his Reserve 
records were lost or intentionally misplaced.  In the August 
2005 Remand the Board instructed that further development be 
pursued regarding potentially pertinent outstanding medical 
records. In a September 2005 duty to assist letter the 
veteran was asked to provide further information regarding 
this evidence, the veteran did not reply to this letter.  
The Board notes that "the duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). The veteran has the duty to cooperate with the VA in 
developing his claim.  Therefore the veteran's claim must be 
decided based on the current evidence of record.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Regardless of whether the veteran was provided notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the issue on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the veteran's 
claim cannot be reopened, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

Analysis

The veteran's underlying claim is one for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  "Active 
military, naval, or air service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, as well as any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  However, that an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's initial service connection claim for residuals 
of being struck by lightning was addressed by the RO in a 
February 1987 rating decision.  This decision found that 
while the veteran was struck by lightning while on active 
duty in the Reserves, his residuals were acute and transitory 
and were not related to the paresthesias to his extremities.  
In May 1987 and July 1987 the RO issued confirmed rating 
decisions.  In September 1988 the veteran requested that his 
claim be reopened and asked for a Board hearing.  Such a 
hearing was scheduled in December 1988, however the veteran 
failed to report for the hearing.  Thus the most recent 
denial by the RO was in the July 1987 confirmed rating 
decision.  This decision was not appealed and is final.  
38 U.S.C.A. § 7105.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's request to reopen which resulted 
in the April 1999 rating decision was received prior to 
August 2001, the new version of 38 C.F.R. § 3.156(a) does not 
apply in this case. 

Evidence of record at the time of the July 1987 confirmed 
rating decision included the following:  service records and 
medical records from the 1980s consisting of VA medical 
records, Walter Reed Army Medical Center records, and private 
medical records.  Service records indicated that the veteran 
sustained an electric shock during a storm in September 1978 
while on active duty.  These records documented the veteran's 
history of being struck by lightning and falling down a 
flight of stairs in 1984, and showed treatment for his back, 
legs, numbness of fingers and hands, and parasthesias.  

Pertinent evidence received since the July 1987 confirmed 
rating decision included duplicate copies of the veteran's 
service records, a 1984 report from Walter Reed Army Medical 
Center, and a February 1987 VA hospital report.  The new 
evidence that was received included VA medical records from 
the 1980s to 2000s, 2001 private medical record, and March 
2005 Board hearing transcript.  The VA medical records are 
replete with historical references to the veteran's lightning 
accident in 1978, revealed treatment for his back, legs, 
arms, knees, and neurological disorders.  A May 2001 private 
medical record showed the veteran underwent right L4 
hemilaminotomy with right L5 foraminotomy.  During his March 
2005 Board hearing the veteran testified that he cannot 
remember the names of doctors who indicated a nexus between 
his disorders and 1978 lightning accident and indicated that 
doctors have told him that there are variable causes for his 
disorders.  

The new evidence added to the claims file since the July 1987 
deferred rating decisions is new, in that it was not 
previously of record.  The evidence documents the veteran's 
various disorders and history of being struck by lightning in 
1978, however it does not show that the veteran's disorders 
are related to the 1978 accident.  Any reference to the 1978 
accident is merely history as reported by the veteran.  
Hence, the evidence does not address the bases for the 
previous denial of the veteran's claim.  Thus the additional 
evidence received is cumulative and redundant, does not bear 
directly and substantially upon the specific matters under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It is not "new and material," and the appeal to reopen the 
claim of service connection for residuals of being struck by 
lightning must be denied.  

Should the veteran in the future obtain medical evidence 
suggesting a link between his disorders and 1978 lightning 
accident, he is welcome to submit a new claim to reopen.  


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of service connection for residuals of being 
struck by lightning.  The appeal is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


